Bell, Chief Judge.
This is an election contest case concerning the August 31, 1976 primary. Since no attack was made on the general election which has taken place, the issues raised on appeal are moot. Carroll v. Cates, 134 Ga. App. 10 (213 SE2d 120). The appeal must be dismissed.

Appeal dismissed.


McMurray and Smith, JJ., concur.

Argued January 19, 1977
Decided January 26, 1977.
G. Hughel Harrison, for appellant.
Stark, Stark & Henderson, Homer M. Stark, Arthur K. Bolton, Attorney General, for appellee.